LOGO [g398404g77s28.jpg]

Exhibit 10.2

June 6, 2016

Gregory Schiffman

[***]

Re: Severance Buy-Out Agreement, Compromise and Release

Dear Greg:

As you know, StemCells, Inc. (the “Company” or “StemCells”) has terminated its
Phase II Pathway Study and has begun a wind down of the Company’s operations.
The Company has determined that both your continued employment and cooperation
to support this wind down process are necessary to maximize the value of the
Company’s assets. In recognition of, and as consideration for, your efforts
during this time, the Company hereby offers you the payments and consideration
provided in this letter, which you can accept by returning a signed copy of this
letter to Cindy Hayashi on or before Friday, June 10, 2016. In addition, the
Company plans to concurrently enter into a Cooperation and Consulting Agreement
with you (the “Cooperation and Consulting Agreement”), which agreement will set
forth the terms of additional compensation to which you may be entitled upon the
achievement of certain milestones, as described therein.

This letter supersedes any and all separation, severance and salary continuation
arrangements, programs and plans which were previously offered by StemCells,
Inc., and in particular supersedes and terminates section 8 of your Employment
Agreement, dated November 13, 2013 (collectively, the “Superseded Agreement”).
In other words, by your counter-signature below, you agree that you will not
receive, and release all entitlement to, any payments and other benefits
provided for under the Superseded Agreement, except as otherwise provided
herein.

You will continue to be employed by the Company, and receive your current salary
on current terms, until the earlier of (a) your voluntary termination from the
Company or (b) August 1, 2016, except if you are dismissed for cause (including,
but not limited to, material violation of Company policy or procedures, job
abandonment, serious misconduct, or the unauthorized use or disclosure of the
Company’s confidential information or trade secrets). In exchange for your good
faith during this period, you will be entitled to receive the following:

A. Severance Benefit.

1. Cash Severance. On June 14, 2016, or as soon thereafter as practicable (the
“Deposit Date”), your Severance (as defined below) will be deposited into an
irrevocable trust created by the Company for the benefit of you and other
Company employees to make severance payments owed in connection with the
Company’s wind down of operations. On your last day of work at StemCells (your
“Separation Date”), you will be entitled to receive severance pay in the form of
a lump sum payment equal to $187,500 (your “Severance”), which will be paid by
the trust, provided you have not become disqualified from receiving this

 

 

7707 Gateway Boulevard Newark, CA 94560 USA

T +1 (510) 456-4000 ● F +1 (510) 456-4001

www.stemcellsinc.com



--------------------------------------------------------------------------------

Gregory Schiffman

June 6, 2016

Page 2

Severance, as provided by section A.3, below, and provided you have delivered
and not revoked an executed Release of Claims (defined below). Note that the
Severance will only be released after the expiration of the revocation period
set forth in Section 16 of the Release of Claims. It is acknowledged that the
Severance amount represents a 50% reduction in the amount of your total
severance payment under the Superseded Agreement, after taking into account the
continuation of your salary until August 1, 2016. The Company will also withhold
taxes and all other applicable payroll deductions from the lump sum payment
before placing it into the irrevocable trust.

2. Structural Benefits. We appreciate that you are agreeing to a reduction in
your severance payment. In exchange for your acceptance of a reduction, you will
receive the benefit of a lump sum payment upon the occurrence of your Separation
Date rather than payments made over time, and this lump sum payment will be
further protected by being placed in trust for your benefit. In addition, you
will be entitled to certain additional compensation under the Cooperation and
Consulting Agreement if the Company generates revenue through the sale or other
divestiture of assets.

3. Disqualification. You will be disqualified from receiving your Severance (and
your Severance will be returned by the irrevocable trust to the Company) if:
(i) you are dismissed for cause before your Separation Date, (ii) you refuse to
accept an offer of continuing employment, on terms which are not substantially
worse than your current terms of employment, made by an acquirer of Company
assets or other Company successor in interest (a “Successor”), or (iii) you do
not sign and timely deliver (or you revoke) the Release of Claims.

4. Continuing Severance Rights. We agree that any offer of employment by a
Successor will be viewed as substantially worse than your current terms of
employment if the offer does not include a contract between you and the
Successor providing you with continuing severance rights substantially no
different from those contained in your Superseded Agreement.

B. Health Benefits. If you are receiving Company-provided health benefits as of
your Separation Date, the Company will pay the premiums owed under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for the continuation of current health insurance coverage for you and your
eligible dependents until August 31, 2017, provided you (and any covered
dependents) are and remain eligible for such coverage under COBRA and timely
make the necessary elections. Following such date, you and your dependents may
have the right to continue such coverage under COBRA at your own expense.
Notwithstanding the foregoing, (1) dental coverage will not extend beyond
August 31, 2016, and (2) because the Company’s immediate plans and long-term
prospects remain uncertain, no assurances can be given that COBRA continuation
of health care benefits will be available after August 31, 2016.

C. Purchase of Property. On or prior to the Deposit Date, you will be offered
the opportunity to purchase from the Company certain furniture and equipment
identified by the Company as having no use or appreciable resale value, such as
the office chairs, computers, cell phones, printers, and monitors provided to
you during your employment in order to perform your job (“Property”). All
Property sold to you will be sold on an as-is basis. The sales price for this
Property to you will not exceed $200 in aggregate, which will be deducted from
your Severance before the Severance is placed into the irrevocable trust. The
sale of any Property to you pursuant to this section C. will be irrevocable once
your Severance, less the purchase price, is deposited into the trust; provided,
however, that you must allow the



--------------------------------------------------------------------------------

Gregory Schiffman

June 6, 2016

Page 3

 

Company to remove, before your Separation Date, all Company confidential and/or
proprietary information from any and all electronics purchased from the Company.
Financial responsibility for any service agreements associated with any
telecommunication equipment purchase by you (for example, cell phones) will
transfer to you promptly following your Separation Date.

D. Release of Claims. To receive the above awards, you will need to sign,
deliver and not revoke a separation agreement in substantially the form attached
as Exhibit A to this letter (your “Release of Claims”), no earlier than your
Separation Date and no later than 120 days following your Separation Date. You
will also need to act in good faith with respect to the Company’s wind-down and
comply with the Company’s policies and procedures, including the continuing
provisions in your Employment Agreement with the Company and all obligations
with respect to the use or disclosure of confidential information or trade
secrets of the Company or any Company subsidiary.

E. Other Provisions. This letter agreement shall be deemed to be a contract made
under the laws of the State of California and for all purposes it, and any
related or supplemental documents and notices, shall be construed in accordance
with, and governed by, the laws of California. This letter agreement may not be,
and shall not be, deemed or construed to have been modified, amended, rescinded,
canceled, or waived, in whole or in part, except by written instruments signed
by the parties hereto. This letter agreement, including the exhibit attached
hereto which is made a part hereof, constitutes and expresses the entire
agreement and understanding between the parties. All previous discussions,
promises, representations, and understandings between the parties relative to
the subject matter of this letter agreement, if any, have been merged into this
document. Except as explicitly stated in this letter agreement, this document
will not confer any rights or remedies upon any person other than the parties
hereto and their respective successors and permitted assigns. Each party has had
as much opportunity to participate in the drafting of this letter agreement as
each has chosen, and so its terms shall be interpreted according to their plain
meaning and not strictly for or against either party. Employee is not relying on
the advice of StemCells or anyone associated with StemCells as to the legal, tax
or other consequences of this letter agreement. This agreement may be executed
in one or more counterparts, with signatures delivered by facsimile or as a
.pdf, each of which will be deemed an original as if delivered in person, but
all of which together will constitute one and the same instrument.

The other directors and I thank you for your dedication to the Company and for
your continued service to the Company during this difficult time. We are proud
of the work that we have done and grateful for the excellent efforts of our
employees.

Sincerely,

StemCells, Inc.

/s/ Ian Massey

By: Ian Massey, D.Phil.

President and CEO

Acknowledged and agreed:

 

/s/ Gregory Schiffman

Gregory Schiffman

 



--------------------------------------------------------------------------------

EXHIBIT A: Template Separation Agreement and Release of Claims

This Separation Agreement and Release of Claims (this “Agreement”), is made and
entered into by and between StemCells, Inc., a Delaware corporation, with a
business address of 7707 Gateway Blvd., Newark, CA 94560 (together with its
wholly-owned subsidiaries, “StemCells” or the “Company”), and
                    , whose residence is                      (“Employee”). In
connection with Employee’s loss of employment, StemCells has issued Employee a
severance pay award under the terms of that certain letter from the Company to
Employee dated June 6, 2016 (the “Letter”), which requires execution of this
Agreement for Employee to receive payment of the award as well as certain other
benefits identified herein and therein. Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Letter.

In consideration of the provisions and agreements set forth below, and under the
terms of the Letter, the parties agree as follows:

1. Separation. Employee’s last day of employment with the Company will be
                     (the “Separation Date”), after which Employee shall perform
no further services on behalf of the Company as an employee. Under no
circumstances may Employee execute this Agreement before his or her Separation
Date. Employee has until                      [+45 days (age 40+) / +21 days
(under age 40)] to consider this Agreement (see Section 16, below), and the
offers provided herein by the Company will not be revoked before that time.
Whether to sign this Agreement before then is entirely a matter of Employee’s
sole choosing.

2. Accrued Salary and Paid Time Off. Not later than the Separation Date, the
Company will pay Employee all accrued salary, and all accrued and unused
vacation and paid time off, subject to standard payroll deductions and
withholdings. Employee’s final paycheck will be in the net amount of $        
(Employee’s “Final Paycheck”). Employee is entitled to this payment regardless
of whether or not Employee signs this Agreement or the Letter.

3. No Other Compensation or Benefits. Employee acknowledges that, except as
expressly provided in the Letter or in a writing signed by the Company’s Chief
Executive Officer, Employee will not receive any additional compensation,
severance, stock option vesting, stock or option grants, or other benefits after
the Separation Date, with the exception of any vested right Employee may have
under the terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account), and that Employee’s participation in the Company compensation and
benefit plans, programs and policies will cease as of the Separation Date. By
way of example, but not limitation, Employee acknowledges that Employee has not
earned and is not owed any bonus, incentive compensation, equity grant, or wages
in excess of the Final Paycheck.

4. Expense Reimbursements. Employee agrees that, within three (3) days of the
Separation Date, Employee will have submitted his or her final documented
expense reimbursement statement reflecting all business expenses Employee
incurred through the Separation Date, if any, for which Employee seeks
reimbursement. The Company will reimburse Employee for these expenses pursuant
to its regular business practices.

 

1



--------------------------------------------------------------------------------

5. Return of Company Property. Employee agrees that, on or before the Separation
Date, Employee will return to the Company all Company documents (and all copies
thereof) and other Company property that Employee has had in Employee’s
possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, phones, computers, entry cards,
identification badges and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof); notwithstanding this, Employee has no obligation to
return any Property purchased from the Company by the Deposit Date.

6. Proprietary Information Obligations. Both during and after Employee’s
employment, Employee acknowledges and will abide by all of Employee’s continuing
obligations under Employee’s executed Employment Agreement with the Company,
dated                      (“Employment Agreement”).

7. Confidentiality. The fact, terms and conditions of both this Agreement and
the Letter will be held in strictest confidence by the parties and will not be
publicized or disclosed in any manner whatsoever. Employee covenants that, at no
time prior to the date of Employee executing this Agreement and the Letter, has
Employee reviewed, discussed or disclosed, orally or in writing, the existence
of the Agreement or the Letter, the negotiations leading to the Agreement or the
Letter, or any of the terms or conditions of the Agreement or the Letter with
any person, organization or entity other than Employee and/or Employee’s
immediate family, attorney, accountant and/or tax consultant. Employee agrees
that he or she will keep the fact, terms, and amount of this Agreement and the
Letter completely confidential, and that Employee will not hereafter disclose
the terms, amount of or fact of the settlement embodied in this Agreement;
provided, however, that: (a) Employee may disclose both this Agreement and the
Letter in confidence to his or her immediate family; (b) the parties may
disclose both this Agreement and the Letter in confidence to their respective
attorneys, accountants, auditors, tax preparers, and financial advisors; (c) the
Company may disclose both this Agreement and the Letter as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose both this Agreement and the Letter insofar as such
disclosure may be necessary to enforce their terms or as otherwise required by
law. Such recipients of settlement information shall be informed of this
continuing confidentiality requirement.

8. Nondisparagement. Employee agrees not to take any illegal or tortious action
detrimental to the interests of the Company or disparage the Company or its
officers, directors, employees, stockholders, or agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that Employee may respond accurately and fully to any
question, inquiry or request for information when required by legal process.

9. No Pending Actions and Covenant Not to Sue. Employee represents that Employee
has not filed any complaint, claims, or actions against the Company or the
Company’s agents, directors, supervisors, employees, or representatives,
attorneys, divisions, parents, subsidiaries, parents’ subsidiaries, affiliates,
partners, limited partners, successors and/or assigns with any state, federal,
or local agency or court, and that Employee will not do so at any time
hereafter. Nor will Employee become a party to any action or claim asserted by
others. Should Employee violate this provision, Employee shall be liable to the
Company for its reasonable attorney’s fees and other litigation costs and

 

2



--------------------------------------------------------------------------------

expenses incurred in defending such an action. Subject to Section 19, below,
Employee agrees that Employee will not voluntarily assist any person in bringing
or pursuing any claim or action of any kind against the Company, its parents,
subsidiaries, affiliates, officers, directors, employees or agents, unless
pursuant to subpoena or other compulsion of law.

10. Cooperation. Employee agrees to cooperate with the Company in connection
with its actual or contemplated defense, prosecution, and investigation of any
claims or demands by third parties, or other matters, arising from events, acts,
or failures to act that occurred during the time period in which Employee was
employed by the Company. Without limiting the foregoing, Employee agrees (1) to
meet with Company representatives, its counsel, or other designees at mutually
convenient times and places with respect to any items within the scope of this
provision; (2) to provide truthful testimony regarding same to any court,
agency, or other adjudicatory body; and (3) to provide the Company with notice
of contact by any adverse party or such adverse party’s representative, except
as may be required by law. The Company will reasonably accommodate Employee’s
scheduling needs. In addition, Employee agrees to execute all documents (if any)
necessary to carry out the terms of this Agreement.

11. Reserved.

12. Release. In exchange for the consideration under this Agreement and the
Letter to which Employee would not otherwise be entitled, and notwithstanding
the provisions of section 1542 of the California Civil Code, Employee without
limitation hereby generally and completely irrevocably and unconditionally
releases and forever discharges the Company and its officers, agents, directors,
supervisors, employees, representatives, attorneys, divisions, parents,
insurers, subsidiaries, parents’ subsidiaries, affiliates, partners, limited
partners, predecessors, successors, and assigns, and all persons acting by,
through, under, or in concert with any of the Company’s subsidiaries,
successors, predecessors and affiliates, and its and their respective directors,
officers, employees, agents, attorneys, insurers, affiliates and assigns
(collectively, the Company’s “agents and representatives”), from any and all
charges, complaints, claims, causes of action, debts, sums of money,
controversies, agreements, promises, damages and liabilities of any kind or
nature whatsoever, both at law and equity, known or unknown, suspected or
unsuspected (hereinafter referred to as “claim” or “claims”), that arise out of
or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date Employee executes this Agreement,
including without limitation any claims incidental to or arising out of
Employee’s employment with the Company. Employee agrees and acknowledges that
Employee has: (1) received all wages, overtime payments and other monetary
compensation to which Employee was entitled as a result of Employee’s employment
and/or separation of employment with the Company and (2) reported to the Company
any and all work-related injuries incurred during employment by the Company.
This provision is intended by the parties to be all encompassing and to act as a
full and total release of any claim, whether specifically enumerated herein or
not, that Employee might have or has had, that exists or ever has existed on or
prior to the date of this Agreement. Employee and the Company understand the
word “claim” or “claims” to include without limitation all actions, claims and
grievances, whether actual or potential, known or unknown, related, incidental
to or arising out of Employee’s employment relationship with the Company. All
such claims, including related attorneys’ fees and costs, are forever barred by
this Agreement without regard to whether those claims are based on any alleged
breach of a duty arising in contract or tort; any alleged unlawful act, any
other claim or cause of action; and regardless of the forum in which it might be
brought. This general

 

3



--------------------------------------------------------------------------------

release specifically includes, but is not limited to: (a) all claims arising out
of, or in any way related to, Employee’s employment with the Company or the
termination of that employment; (b) all claims related to Employee’s
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other equity interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended)(“ADA”), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the California Labor Code, and the
California Fair Employment and Housing Act (as amended). Except as provided
below in Section 19, Employee understands and agrees that this release of claims
is intended to be broadly construed so as to resolve any pending or potential
disputes between Employee and either the Company or its agents and
representatives that Employee may have up to the Separation Date.

13. Waiver of Unknown Claims. In giving this release, which includes claims that
may be unknown to Employee at present, Employee acknowledges that Employee has
read and understands Section 1542 of the California Civil Code which reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Employee expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to
Employee’s release of claims herein, including but not limited to Employee’s
release of any unknown or unsuspected claims he or she may have against the
Company or its agents and representatives.

14. Non-Admission. This Agreement and the Letter, as well as compliance with
this Agreement and the Letter, shall not be construed as an admission by either
Employee or the Company of any wrongdoing or any violation of the rights of the
other, violation of federal, state or local law, or liability whatsoever to the
other, nor shall the Agreement be considered to be evidence of any liability or
wrongdoing whatsoever. The Company specifically disclaims any liability for any
alleged violation of any rights, or for any alleged violation of any order, law,
statute, duty or contract on the part of the Company or its employees, agents or
successors.

15. Voluntary Agreement. Employee acknowledges (i) that Employee has been
provided a full opportunity to review and reflect upon the terms of this
Agreement and the Letter, including the release of known and unknown claims
(sections 12 and 13, above, hereinafter the “Release”), (ii) that Employee has
been advised, and hereby is advised in writing, to consider the terms of this
Release and consult with an attorney of Employee’s choice prior to executing
this Agreement, (iii) that Employee has carefully read and fully understands all
of the provisions of this Agreement, and (iv) that Employee’s signature is
freely, voluntarily and knowingly given. Each party has had as much opportunity
to participate in the drafting of this Agreement and the Letter as each has
chosen. The parties agree that this Agreement and the Letter shall be
interpreted according to their plain

 

4



--------------------------------------------------------------------------------

meaning and not strictly for or against either party. Employee represents that
Employee is not relying on the advice of StemCells or anyone associated with
StemCells as to the legal, tax or other consequences of this Agreement or the
Letter.

16. Notice of Rights to Review and Revoke. Employee acknowledges receipt of this
Agreement and further acknowledges that Employee has been provided the right to
consider this Agreement, including the Release, for a period of [twenty-one
(21) days if Employee is under 40-years-old/forty-five (45) days if Employee is
40 or older] days prior to executing same. The parties acknowledge that Employee
has seven (7) days after signing this Agreement to revoke it, and that this
entire Agreement shall not be effective or enforceable, in whole or in part,
until the revocation period has expired. If Employee revokes the Agreement
within seven (7) days of execution, it is understood and agreed that such
revocation shall render this entire Agreement null and void, and StemCells will
have no obligation to provide any of the payments or other benefits described in
the Letter. To be effective, the revocation must be in writing, signed by the
Employee, and received by StemCells within the seven (7) day revocation period.
All notices shall be delivered by hand, overnight delivery service, certified or
registered mail, return receipt requested, to Ken Stratton, StemCells, Inc., c/o
Keller & Benvenutti LLP, 650 California Ave. Suite 1900, San Francisco, CA
94108. Employee further agrees that any mutually-agreed upon changes to this
Agreement or to the scope of the Release, whether material or immaterial, will
not restart the running of the [21-day or 45-day, as applicable] consideration
period.

17. Choice of Law. This Agreement shall be governed by the Letter and as
provided by the laws of California without regard to its choice of law
provisions, except insofar as ERISA federal law may apply. If, at any time, a
violation of any term of this Agreement is asserted by any party hereto, that
party shall have the right to seek specific performance of that term and/or any
other necessary and proper relief, including but not limited to damages.

18. Successors / Assigns. The parties represent and warrant that they have not
made, and will not make, any assignment or transferred to any person or entity,
of any claim, cause or right of action, or right or any right of any kind
whatsoever, released, embodied in any of the claims and obligations that are
released, granted or conveyed pursuant to this Agreement, and that no other
person or entity of any kind, other than Employee, had or has any interest in
any claims that are released herein. Employee covenants and agrees Employee’s
obligations under this Agreement are personal to Employee, and that Employee may
not assign any rights or obligations under this Agreement without the prior
written consent of StemCells. This Agreement is binding upon the parties hereto
and upon their respective heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to their benefit. Employee agrees to
indemnify and hold harmless the Company from any and all claims, demands,
expenses, costs, attorneys’ fees, and causes of action asserted by any person or
entity due to a violation of this non-assignment provision.

19. No Interference with Rights. Nothing in this Agreement is intended to waive
claims (i) arising under unemployment insurance or workers’ compensation laws,
(ii) for vested rights under ERISA-covered employee benefit plans as applicable
on the date Employee executes this Agreement, (iii) that may arise after
Employee executes this Agreement, or (iv) which cannot be released by private
release as a matter of law, such as claims under USSERA and California Labor
Code section 2804. In addition, nothing in this Agreement, including the Release
and the proprietary information, confidentiality,

 

5



--------------------------------------------------------------------------------

cooperation, covenant not to sue, and non-disparagement provisions, prevent
Employee from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, the Securities and Exchange
Commission, or any other any federal, state or local agency charged with the
enforcement of any laws, or from exercising rights under Section 7 of the NLRA
to engage in joint activity with other employees, although by signing this
release Employee is waiving rights to individual relief based on claims asserted
in such a charge or complaint, or asserted by any third-party on Employee’s
behalf, except where such a waiver of individual relief is prohibited. Employee
is also not releasing the Company hereby from any indemnification obligations
pursuant to the certificate of incorporation and bylaws of the Company,
applicable law, and any current indemnification agreements between Employee and
the Company.

20. Entire Agreement / Modification. The parties hereto represent and
acknowledge that in executing this Agreement they do not rely and have not
relied upon any representation or statement made by any of the parties or by any
of the parties’ agents, attorneys, or representatives with regard to the subject
matter or effect of this Agreement or otherwise, other than those specifically
stated in this written Agreement. This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements and
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof, except this Agreement shall not in any way affect,
modify, or nullify any prior agreement Employee entered into with the Company
regarding confidentiality, trade secrets, inventions, or unfair competition,
including the Employment Agreement. Neither this Agreement, nor any of its
terms, may be modified, amended or waived except by a written agreement signed
by both parties. Any waiver of any provision of this Agreement shall not
constitute a waiver of any other provision of this Agreement unless expressly so
indicated.

21. Severability. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms or provisions shall not be effected thereby and said illegal,
unenforceable, or invalid term, part or provision shall be deemed not to be a
part of this Agreement.

22. Counterparts. This Agreement may be executed in one or more counterparts,
with signatures delivered by facsimile or as a .pdf, each of which shall have
the efficacy of a second original as if delivered in person, but all of which
together will constitute one and the same instrument. Photographic or facsimile
copies of any such signed counterparts may be used in lieu of the original for
any purpose.

WHEREFORE, the parties execute this Separation Agreement and Release of Claims
effective the date set forth below.

 

EMPLOYEE      STEMCELLS, INC. Signature:  

 

     Signature:   

 

Name:        Name:    Date:        Title:           Date:   

 

6